DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Remarks
It is noted that the remarks and claims submitted on 17 November 2020 include a header with the wrong serial number, i.e. 17/370.352. It is requested that the correct serial number be used, i.e. 16/370,352. 
Response to Arguments
Applicant's arguments filed 17 November 2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the Examiner disagrees with the Applicant’s assertion that Mitlitsky’s ground tanks are not for refueling. This is factually unsupported. The whole system, i.e. fueling system 70, of which the cascade system 76 and tanks 110 are a part of, of Mitlitsky is for refueling. Thus individual components thereof are all “for refueling”. Regardless, Mitlitsky’s tanks function exactly as claimed. See at least figures 3 and 4 and paragraph 44 which states that each zone is for dispensing hydrogen (i.e. refueling via section 78 dispensers). Additionally, it is noted that this is a piecemeal analysis of the rejection. Mitlitsky is used to teach that storage tanks can be stationary ground storage tanks and the functional language thereof. UChicago also teaches the storage tank (which are replaced with Mitlitskty’s ground tanks) are also for refueling. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/057891 A1 (UCHICAGO) in view of US 2003/0175564 A1 by (Mitlitsky).
In re claim 1, UCHICAGO discloses an integrated tube-trailers and storage system for implementing enhanced pressure consolidation operations for refueling gaseous fuels (refueling station system for selectively consolidating hydrogen between a first tier (storage), a second tier of tube-trailers and a high pressure buffer storage; abstract) comprising: 
a gaseous fuel refueling station (hydrogen refueling station; paragraph [0022]) includes gaseous fuel supply pressure vessels of tube-trailers (second tier 103 (gaseous fuel supply pressure vessels of 
a compressor (compressor 108; paragraph [0025]; figure 1A) for consolidating gaseous fuel from the gaseous fuel supply pressure vessel of the tube trailers to the storage (UChicago is capable of and in fact functions exactly the same); 
a first control unit (106) coupled to the tube-trailers and a second control unit (104) coupled to the storage of said pressure vessels (separate control unit A, B, 104, 106 is coupled to the first tier 101 and the second tier 103, respectively; paragraph [0025]; figure 1 A) with each of the control units coupled to said compressor (with each of the control units coupled to a compressor 108; paragraph [0025]; figure 1A). 
UCHICAGO fails to disclose wherein the storage comprises stationary ground storage including at least one or more stationary pressure vessels and said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers, enabling enhanced compressor throughput during refueling operation, however, MITLITSKY discloses wherein the storage comprises stationary ground storage for refueling including at least one or more stationary pressure vessels (a first zone having stationary storage vessels 110; paragraphs [0038] and [0044] The whole system, i.e. fueling system 70, of which the cascade system 76 and tanks 110 are a part of, of Mitlitsky is for refueling. Thus individual components thereof are all “for refueling”. Regardless, Mitlitsky’s tanks function exactly as claimed. See at least figures 3 and 4 and paragraph 44 which states that each zone is for dispensing hydrogen (i.e. refueling via section 78 dispensers) and said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 2, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. UCHICAGO fails to disclose wherein said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers, enabling significantly improved station utilization, however, MITLITSKY discloses wherein said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers (the stationary storage vessels 110 have a capable pressure of about 6,600 psi compared to an external source comprising a tube trailer with a capable pressure of about 3,000 psi; paragraphs [0033] and [0035]), enabling significantly improved station utilization (the significantly increased pressure of the stationary storage vessels 110 significantly improves overall station utilization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of 

In re claim 3, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. UCHICAGO fails to disclose wherein said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers, enabling effectively and efficiently using one said compressor together with reducing the refueling costs, however, MITLITSKY discloses wherein said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers (the stationary storage vessels 110 have a capable pressure of about 6,600 psi compared to an external source comprising a tube trailer with a capable pressure of about 3,000 psi; paragraphs [0033] and [0035]), enabling effectively and efficiently using one said compressor together with reducing the refueling costs (significantly increased pressure of a gas input into a compressor must increase the throughput during use making the compressor more effective and efficient and reduce refueling costs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 4, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. Modified UCHICAGO additionally discloses said separate control units consolidating gaseous fuel from said gaseous fuel supply pressure vessels of tube-trailers into said storage (the separate control unit A, 
UCHICAGO fails to disclose wherein said storage comprises said stationary ground storage, however, MITLITSKY discloses wherein said storage comprises said stationary ground storage (a first zone having stationary storage vessels 110; paragraph [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 5, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. Modified UCHICAGO additionally discloses said storage at the high pressure directly used for refueling (the first tier is used to refuel vehicles; paragraph [0022]). 
UCHICAGO fails to disclose wherein said storage comprises said stationary ground storage, however, MITLITSKY discloses wherein said storage comprises said stationary ground storage (a first zone having stationary storage vessels 110; paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.


UCHICAGO fails to disclose wherein said storage comprises said stationary ground storage, however, MITLITSKY discloses wherein said storage comprises said stationary ground storage (a first zone having stationary storage vessels 110; paragraph [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 7, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. Modified UCHICAGO additionally discloses wherein said compressor includes a single stage compressor (the compressor 118 is configured to only handle one stream of hydrogen; paragraph [0054]).

In re claim 8, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. Modified UCHICAGO additionally discloses wherein said compressor includes a first stage and a second stage (the compressor 108 comprises a multi-stage compressor, i.e. having at least two stages; paragraph [0040]) and said first stage and said second stage are independently and simultaneously capable of handling a separate gaseous fuel stream (each stage independently handles a separate stream, as well as simultaneously; paragraph [0040]).


UCHICAGO fails to disclose wherein said storage comprises said stationary ground storage, however, MITLITSKY discloses wherein said storage comprises said stationary ground storage (a first zone having stationary storage vessels 110; paragraph [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 10, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. Modified UCHICAGO additionally discloses a high-pressure buffer storage (high pressure buffer storage 110; paragraph [0026]), and wherein said high-pressure buffer storage is coupled to a dispenser coupling a gaseous fuel flow for refueling a vehicle (the dispenser 118 connected to the high pressure buffer storage 110 to fill the vehicle; paragraph [0029]).

In re claim 11, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. Modified UCHICAGO additionally discloses includes a high-pressure buffer storage (high pressure buffer storage 110; paragraph [0026]), and wherein said high-pressure buffer storage is filled from said storage through said compressor (the high pressure buffer storage 110 is filled from the first tier 101 through the compressor 108; paragraph [0034]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 12, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. UCHICAGO, fails to disclose wherein said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers, enabling enhanced payload utilization of the tube-trailers, however, MITLITSKY discloses wherein said stationary ground storage enabling substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers (the stationary storage vessels 110 have a capable pressure of about 6,600 psi compared to an external source comprising a tube trailer with a capable pressure of about 3,000 psi; paragraphs [0033] and [0035]), enabling enhanced payload utilization of the tube-trailers (the increased pressure of the stationary storage vessels 110 will enable consolidating more payload from the tube trailer for use in refueling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 13, UCHICAGO in view of MITLITSKY discloses the system as recited in claim 1. Modified UCHICAGO additionally discloses a dispenser connected to a vehicle for refueling (the dispenser 118 connected to a vehicle for refueling; paragraph [0027]; claim 12 of UCHICAGO), and wherein said separate control units implement predefined operational modes responsive to said dispenser being connected to said vehicle (wherein said separate control units implement predefined operational modes, i.e. mode 1A, mode IB, etc., responsive to the dispenser 118 being connected to said vehicle; paragraphs [0027] and [0029]; claim 12 of UCHICAGO).

In re claim 14, UCHICAGO discloses a method for implementing enhanced pressure consolidation operations for refueling gaseous fuels in in an integrated tube-trailers and stationary ground storage system (selectively consolidating hydrogen between a first tier (storage), a second tier of tube-trailers and a high pressure buffer storage in a refueling station system; abstract), said method comprising: providing a gaseous fuel refueling station (hydrogen refueling station; paragraph [0022]) including gaseous fuel supply pressure vessels of tube-trailers (second tier 103 (gaseous fuel supply pressure vessels of tube-trailers) of pressure vessels 102 on a ' refueling station tube-trailer containing a hydrogen fuel supply; paragraph [0025]; figure 1 A) and providing storage including at least two stationary pressure vessels for refueling (first tier 101 (storage) of pressure vessels 102; paragraph [0025]; figure 1A); providing a compressor (compressor 108; paragraph [0025]; figure 1A) for consolidating gaseous fuel from said gaseous fuel supply pressure vessels of tube-trailers to said storage (the compressor 108 consolidating hydrogen from the second tier 103 to the first tier 101; paragraph [0054]); providing said compressor for refueling gaseous fuel directly from said storage to a vehicle (the compressor 108 fills the vehicle's tank by moving hydrogen from the first tier 101; paragraph [0054]); 
UCHICAGO fails to disclose wherein the storage comprises stationary ground storage including at least one or more stationary pressure vessels and providing said stationary ground storage with substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers, enabling enhanced compressor throughput during refueling operation and enabling higher utilization of tube-trailers payload, however MITLITSKY discloses wherein the storage comprises stationary ground storage including at least one or more stationary pressure vessels for refueling (a first zone having stationary storage vessels 110; paragraphs [0038] and [0044], The whole system, i.e. fueling system 70, of which the cascade system 76 and tanks 110 are a part of, of Mitlitsky is for refueling. Thus individual components thereof are all “for refueling”. Regardless, Mitlitsky’s tanks function exactly as claimed. See at least figures 3 and 4 and paragraph 44 which states that each zone is for dispensing hydrogen (i.e. refueling via section 78 dispensers.) and providing said stationary ground storage with substantially higher pressure than said gaseous fuel supply pressure vessels of tube-trailers (the stationary storage vessels 110 have a capable pressure of about 6,600 psi compared to an external source comprising a tube trailer with a capable pressure of about 3,000 psi; paragraphs [0033] and [0035]), enabling enhanced compressor throughput during refueling operation and enabling higher utilization of tube-trailers payload (increased pressure of a gas input into a compressor must increase the throughput during use). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 15, UCHICAGO in view of MITLITSKY discloses the method as recited in claim 14. Modified UCHICAGO additionally discloses includes providing a high-pressure buffer storage for directly fueling vehicle tank (high pressure buffer storage 110 connected to a dispenser 118 to fill the vehicle; paragraph [0029]); providing separate control units (separate control unit A, B, 104, 106 is coupled to the first tier 101 and the second tier 103, respectively; paragraph [0025]; figure 1A) and said compressor for selectively consolidating gaseous fuel from said gaseous fuel supply pressure vessels of tube-trailers to said stationary ground storage (the separate control unit A, B, 104, 106 and the compressor 108 consolidate hydrogen from the second tier to the first tier; paragraphs [0025], [0026] and [0028]), replenishing said high-pressure buffer from said stationary ground storage (the high pressure buffer storage 110 is filled from the first tier 101 through the compressor 108; paragraph [0034]) and refueling a vehicle tank selectively from said storage (in mode 1A the dispenser 118, to fill a vehicle tank, is connected to and gaseous fuel is directly drawn from the pressure vessel bank 102 in the first tier 101; paragraph [0027]) and said high-pressure buffer storage (in mode IB the dispenser 118 connected to the high pressure buffer storage 110 to fill the vehicle; paragraph [0029]). 
UCHICAGO fails to disclose wherein said storage comprises said stationary ground storage, however, MITLITSKY discloses wherein said storage comprises said stationary ground storage (a first zone having stationary storage vessels 110; paragraph [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 17, UCHICAGO in view of MITLITSKY discloses the method as recited in claim 14. UCHICAGO fails to disclose providing gaseous fuel pressure of said stationary ground storage to provide enhanced tube-trailer payload utilization, however, MITLITSKY discloses providing gaseous fuel pressure of said stationary ground storage (the stationary storage vessels 110 have a capable pressure of about 6,600 psi compared to an external source comprising a tube trailer with a capable pressure of about 3,000 psi; paragraphs [0033] and [0035]) to provide enhanced tube-trailer payload utilization (the increased pressure of the stationary storage vessels 110 will enable consolidating more payload from the tube trailer for use in refueling). 


In re claim 18, UCHICAGO in view of MITLITSKY discloses the method as recited in claim 14. UCHICAGO fails to disclose providing gaseous fuel pressure of said stationary ground storage for enabling effectively and efficiently using one said compressor and reducing the refueling costs, however, MITLITSKY discloses providing gaseous fuel pressure of said stationary ground storage (the stationary storage vessels 110 have a capable pressure of about 6,600 psi compared to an external source comprising a tube trailer with a capable pressure of about 3,000 psi; paragraphs [0033] and [0035]) for enabling effectively and efficiently using one said compressor and reducing the refueling costs (significantly increased pressure of a gas input into a compressor must increase the throughput during use making the compressor more effective and efficient and reduce refueling costs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tier of pressure vessels of UCHICAGO to provide stationary storage vessels rated to handle higher pressures, as taught by MITLITSKY, in order to provide the advantages of increasing the well to tank efficiency of the system with a higher pressure differential between storage vessels and vehicle tanks, thus increasing the speed at which refueling occurs.

In re claim 19, UCHICAGO in view of MITLITSKY discloses the method as recited in claim 14. Modified UCHICAGO additionally discloses wherein providing said compressor includes providing a 

In re claim 20, UCHICAGO in view of MITLITSKY discloses the method as recited in claim 14. Modified UCHICAGO additionally discloses wherein providing said compressor includes providing said compressor with a first stage and a second stage (the compressor 108 comprises a multi-stage compressor, i.e. having at least two stages; paragraph [0040]), and both said first stage and said second stage selectively combined and independently capable of handling a separate gaseous fuel stream (each stage selectively independently handles a separate stream, as well as selectively combined; paragraphs [0040] and [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753